979 So. 2d 335 (2008)
PROGRESSIVE EXPRESS INSURANCE COMPANY, Appellant,
v.
Louis R. MENENDEZ, Jr., and Cathy Menendez, Appellees.
No. 3D07-766.
District Court of Appeal of Florida, Third District.
March 19, 2008.
Anania, Bandklayder, Blackwell, Baumgarten, Torricella & Stein and Douglas H. Stein and Stephanie Martinez, for appellant.
Tilghman & Vieth, P.A. and Robert C. Tilghman, for appellees.
Before GREEN, RAMIREZ, and SALTER, JJ.
PER CURIAM.
This is an appeal from a final judgment awarding attorney's fees and costs pursuant to a final summary judgment in appellees' favor. As that final summary judgment has now been reversed by this court in Progressive Express Insurance Co. v. Menendez, 979 So. 2d 324, 2008 WL 723848 (Fla. 3d DCA March 19, 2008), this fee judgment must likewise be reversed. See Viets v. Am. Recruiters Enters., Inc., 922 So. 2d 1090, 1096 (Fla. 4th DCA 2006); Amorello v. Tauck, 824 So. 2d 244 (Fla. 4th DCA 2002); ARC Foods, Inc. v. MGI Props., 746 So. 2d 514 (Fla. 2d DCA 1999); Fieldstone v. Chung, 416 So. 2d 11 (Fla. 3d DCA 1982).
Reversed.